Citation Nr: 0727409	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee anterior cruciate ligament (ACL) 
surgery with flexion deformity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1989 
to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by flexion limited to 100 degrees, crepitus, and 
subjective complaints of pain, weakness, and lack of 
endurance.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of right knee ACL surgery with flexion 
deformity have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40. 4.45, 4.71a, 
Diagnostic Code 5260 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in October 2004, which was prior to the rating 
decision on appeal, fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The October 
2004 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Board also notes that the 
October 2004 VCAA letter expressly notified the veteran that 
he should submit any pertinent evidence in his possession.

In addition, a March 2006 letter advised the veteran of how 
VA determines effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the veteran in November 2006.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in October 2004, July 2005, and October 2006.  
38 C.F.R. § 3.159(c)(4).  In November 2005, the veteran 
requested to appear for a personal hearing with a Decision 
Review Officer.  The requested hearing was conducted but the 
transcript of the hearing was subsequently lost.  In a 
January 2007 statement, the veteran's representative 
indicated that the veteran was aware that the transcript was 
missing but was waiving his request for any future hearing.  

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder right knee disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The October 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased rating

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Service connection for the veteran's right knee disability 
was granted in December 1993, and the 10 percent disability 
rating currently assigned has been in effect from September 
5, 1993.   

Diagnostic Codes applicable to the knee are as follows:

Under Diagnostic Code 5256, a minimum 30 percent rating is 
assigned when there is ankylosis of the knee.  

Under Diagnostic Code 5257, other impairment of the knee, a 
10 percent rating is assigned for slight subluxation or 
lateral instability, a 20 percent rating is warranted for 
moderate subluxation or lateral instability, and a 30 percent 
rating is warranted for severe subluxation or lateral 
instability.  

Under Diagnostic Code 5258, a 20 percent disability rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint. 

There is no rating in excess of 10 percent available under 
Diagnostic Code 5259 for cartilage removal.  

Under Diagnostic Code 5260, limitation of flexion of the leg, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
leg, a 10 percent rating is assigned for extension limited to 
10 degrees, a 20 percent rating for extension limited to 15 
degrees, a 30 percent rating for extension limited to 20 
degrees, a 40 percent rating for extension limited to 30 
degrees, and a 50 percent rating for extension limited to 45 
degrees.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256 
through 5261.  

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98. 

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

The provisions of 38 C.F.R. § 4.40 contemplate whether there 
is additional functional loss due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant on motion. The Board notes that disability of 
the musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
whether there is limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations. 
The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

At the VA examination in October 2004, the veteran complained 
of right knee pain, stiffness, weakness, swelling, heat, and 
occasional redness.  He also complained of giving way, 
locking, fatigability, and lack of endurance.  The veteran 
rated his pain as being from 6 to 10, but stated that his 
pain was intermittent and that some days were pain free.  He 
complained of flare-ups that lasted from one to three weeks, 
occurring every two months, with pain of 8 to 10 depending on 
activity.  The veteran also complained of pain radiating from 
the knee up to the left buttocks through the back of the 
thigh.

Physical examination demonstrated that the veteran's gait was 
upright without a limp.  There was no sign of effusion.  
There was no tenderness on palpation, and the veteran did not 
complain of numbness.  He was able to squat, but extended his 
right knee outward in order to shift his weight to the left 
knee when squatting.  The veteran was able to walk on his 
heels and toes without difficulty or additional complaints of 
pain.  Using a goniometer, right knee extension to flexion 
was from zero to 100 degrees with complaints of pain.  There 
was no change on repetition.  The knee cap was stable.  There 
was mild crepitus on McMurray's test.  Anterior and posterior 
drawer tests were negative.  X-rays of the right knee 
indicated ACL repair.  The diagnosis from the examination was 
right knee ACL repair residuals, decreased range of motion, 
and subjective complaints of pain.

At the VA examination in July 2005, the veteran complained of 
right knee pain, tightness, stiffness, and weakness.  There 
was no report of swelling, heat, redness, instability, giving 
way, or locking.  There was no report of flare-ups.  The 
veteran reported he did not use any walking aids such as 
crutches, a walker, or a cane.  He stated that he did have a 
knee brace that he used a few times per month.  

Physical examination demonstrated flexion to 140 degrees and 
extension to zero degrees.  The examiner made the observation 
that the veteran's right knee motion was limited when 
compared to his left knee as the left knee was hyper-
flexible.  Repetitive movement of the right knee was reported 
to increase pain, weakness, fatigue and lack of endurance but 
without any effect on the stated range of motions.  On 
inspection, the right knee appeared normal when compared with 
the left knee except for the post surgical scar, which was 
noted to be without symptoms.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  The veteran's gait was normal.  The 
veteran did not report any skin breakdown, callus formation 
or unusual shoe wear pattern on the right side because of his 
knee problem.  No ankylosis was noted.  No inflammatory 
arthritis was noted.  The diagnosis from the examination was 
anterior cruciate ligament repair of the right knee with 
residuals as described.

At the VA examination in October 2006, the veteran complained 
of right knee pain radiating into his back, weakness, 
stiffness, occasional swelling, easy fatigability, and lack 
of endurance.  He denied heat, redness, instability, giving 
way, or locking.  The veteran did not report flare-ups.  He 
stated that he did have a knee brace that he used 
occasionally.

Physical examination revealed a range of motion of flexion to 
140 degrees and extension to zero degrees.  The examiner 
observed that the veteran's right knee motion was limited 
when compared to his left knee as his left knee was hyper-
flexible.  Repetitive movement of the right knee was reported 
to increase pain, weakness, fatigue and lack of endurance but 
without any change in the range of motions.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  The veteran did not have 
any skin breakdown, callosities, or unusual shoe wear pattern 
because of his right knee.  No ankylosis was noted.  No 
inflammatory arthritis was noted.  X-rays were taken.  The 
diagnosis was anterior cruciate ligament repair of the right 
knee with residuals as described and a patellar spur.

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a higher rating for the veteran's 
service-connected right knee disability.  

The evidence reflects that the veteran's right knee flexion 
has been limited, at most, to 100 degrees.  As regards 
limited extension, the Board notes that testing has 
consistently revealed that the veteran has had normal 
extension (to zero degrees).  Clearly, these findings do not 
meet the criteria for even a minimum, compensable 10 percent 
rating for limited flexion or limited extension under 
Diagnostic Codes 5260 and 5261 (which require flexion limited 
to 45 degrees and extension limited to 10 degrees).

Given the veteran's objective findings of slight (albeit, 
noncompensable) left knee limited flexion and crepitus, 
decreased strength, and the veteran's subjective complaints 
of pain, weakness, stiffness, occasional swelling, easy 
fatigability, and lack of endurance, the RO appropriately 
continued the 10 percent rating for the veteran's right knee 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 10 
percent rating takes into account functional loss due to pain 
and other factors, and, given the minimal objective findings, 
no higher rating, on this basis, is warranted.  See 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca.  Even considering pain and other 
factors, the evidence simply does not support assignment of a 
higher rating under Diagnostic Code 5260.  In this regard, 
repetitive movement of the right knee was reported to 
increase pain, weakness, fatigue and lack of endurance but 
this did not result in any additional limitation of motion of 
the knee.  There is no medical evidence demonstrating that 
the veteran's pain on use or during flares is so disabling  
as to actually or effectively result in a loss of motion 
which would allow for a grant of a rating in excess of 10 
percent based on limitation of motion under Diagnostic Code 
5260 or 5261.  The reported symptomatology does not equate to 
ankylosis of the knee, even upon consideration of pain on use 
or during flares.  

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's right knee 
disability, but finds that no higher rating is assignable.  
In view of the findings showing measurable range of motion of 
the veteran's right knee during the period under 
consideration, a rating under Diagnostic Code 5256 for right 
knee ankylosis is not appropriate.  

Although the veteran complained at the October 2004 VA 
examination of his right knee giving way and locking, there 
was no objective medical findings of recurrent subluxation or 
lateral instability, as contemplated by the rating criteria 
under Diagnostic Code 5257 at that examination.  
Specifically, although there was mild crepitus on McMurray's 
test, the anterior and posterior drawer tests were negative.  
In addition, at the July 2005 and October 2006 VA 
examinations the veteran denied instability, giving way, or 
locking.   The Board places greater probative weight on the 
physical examination findings at the time of the VA 
examinations which indicate that the veteran's knee was 
stable over the veteran's own self-reported symptomatology.  
The veteran is a lay person and is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
subluxation or locking in the knee is of reduced probative 
value.  This opinion is outweighed by the health care 
professionals who physically examined the veteran's knee and 
did not find any subluxation or lateral instability.   
 
A 20 percent disability rating cannot be assigned under 
Diagnostic Code 5258 as there is no objective evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.

As noted above, a disability rating in excess of 10 percent 
is not available under Diagnostic Code 5259, removal of 
semilunar cartilage.  

The Board has also considered whether a separate rating may 
be assigned for scarring.  However, the competent medical 
evidence does not support a compensable rating for scarring, 
as the scarring is not symptomatic nor at least 5 percent of 
the entire body or at least 5 percent of the exposed affected 
area.  See 38 C.F.R. § 4118, Diagnostic Code 7804 (2002 and 
2006).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right knee disability now causes or 
has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.


Accordingly, the veteran is correctly compensated for his 
right knee disability with the current 10 percent disability 
rating.  The preponderance of the evidence is against a 
rating higher than 10 percent.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee ACL surgery with flexion deformity is 
denied.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


